Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 14,1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Due to the downsizing at Griffiss Air Force Base in the City of Rome, Oneida County, claimant, a supply technician, accepted a voluntary early retirement incentive which included a $25,000 lump-sum payment. Thereafter, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Although it is uncertain whether claimant would have been displaced by another employee as a result of her employer’s downsizing efforts, claimant was never told that her position would be abolished; in fact, her position was not affected by the downsizing efforts. Because claimant chose to take advantage of the early retirement program despite continuing work being available to her, we find that the Board’s decision is supported by substantial evidence and must be affirmed (see, Matter of Russo [Sweeney], 235 AD2d 895; Matter of Bolognini [Defense Logistics Agency—Sweeney], 231 AD2d 793; Matter of Loia [Defense Logistics Agency—Sweeney], 228 AD2d 847). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.